United States Court of Appeals
                      For the First Circuit


No. 22-1245

   UNITED STATES, ex rel. CHERYL LOVELL and WILLIAM MCKUSICK,

                      Plaintiffs, Appellants,

UNITED STATES, ex rel. GEORDIE SANBORN; STATE OF VERMONT, STATE
 OF CALIFORNIA, STATE OF COLORADO, STATE OF DELAWARE, STATE OF
 FLORIDA, STATE OF GEORGIA, STATE OF HAWAII, STATE OF ILLINOIS,
STATE OF INDIANA, STATE OF IOWA, STATE OF MARYLAND, COMMONWEALTH
 OF MASSACHUSETTS, STATE OF MICHIGAN, STATE OF MINNESOTA, STATE
 OF MONTANA, STATE OF NEVADA, STATE OF NEW JERSEY, STATE OF NEW
YORK, STATE OF NORTH CAROLINA, STATE OF OKLAHOMA, STATE OF RHODE
    ISLAND, STATE OF TEXAS, STATE OF WISCONSIN, DISTRICT OF
 COLUMBIA, COMMONWEALTH OF VIRGINIA, STATE OF NEW MEXICO, STATE
 OF TENNESSEE, STATE OF WASHINGTON, STATE OF CONNECTICUT, STATE
   OF LOUISIANA, ex rel. CHERYL LOVELL AND WILLIAM MCKUSICK,

                            Plaintiffs,

                                v.

                        ATHENAHEALTH, INC.,

                       Defendant, Appellee,

                          JOHN DOES 1-10,

                            Defendants.


No. 22-1246

              UNITED STATES, ex rel. GEORDIE SANBORN,

                       Plaintiff, Appellant,

UNITED STATES, ex rel. CHERYL LOVELL and WILLIAM MCKUSICK; STATE
  OF VERMONT, STATE OF CALIFORNIA, STATE OF COLORADO, STATE OF
 DELAWARE, STATE OF FLORIDA, STATE OF GEORGIA, STATE OF HAWAII,
  STATE OF ILLINOIS, STATE OF INDIANA, STATE OF IOWA, STATE OF
  MARYLAND, COMMONWEALTH OF MASSACHUSETTS, STATE OF MICHIGAN,
STATE OF MINNESOTA, STATE OF MONTANA, STATE OF NEVADA, STATE OF
NEW JERSEY, STATE OF NEW YORK, STATE OF NORTH CAROLINA, STATE OF
   OKLAHOMA, STATE OF RHODE ISLAND, STATE OF TEXAS, STATE OF
WISCONSIN, DISTRICT OF COLUMBIA, COMMONWEALTH OF VIRGINIA, STATE
OF NEW MEXICO, STATE OF TENNESSEE, STATE OF WASHINGTON, STATE OF
   CONNECTICUT, STATE OF LOUISIANA, ex rel. CHERYL LOVELL AND
                        WILLIAM MCKUSICK,

                          Plaintiffs,

                               v.

                      ATHENAHEALTH, INC.,

                      Defendant, Appellee,

                        JOHN DOES 1-10,

                          Defendants.


                          ERRATA SHEET

          The opinion of this Court issued on December 21, 2022,
is amended as follows:

         On page 20, line 16, "Of" is replaced with "of"




                             - 2 -